Citation Nr: 1137719	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held before the undersigned Veterans Law Judge in August 2010, and a transcript of this hearing is of record.  

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the issue of entitlement to service connection for temporomandibular joint (TMJ) syndrome was remanded in September 2010, but the RO granted entitlement to service connection for myofascial pain dysfunction syndrome and bilateral TMJ arthralgia in an August 2011 rating decision, constituting a full grant of the issue on appeal.  
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Before October 18, 2011, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety; irritability; circumstantial, circumlocutory, or stereotyped speech; impairment of short- and long-term memory; impaired concentration and attention; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective relationships.

2.  After October 18, 2011, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 percent but no greater for the Veteran's service connected PTSD has been met before October 18, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for entitlement to a disability rating of 70 percent but no greater for the Veteran's service connected PTSD has been met after October 18, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted entitlement to service connection for PTSD in a July 2007 rating decision and assigned an initial 30 percent disability rating, effective July 6, 2006.  The Veteran appealed his initial disability evaluation, and that appeal is presently before the Board.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

Private counseling records show that the Veteran was counseled from 1994 through 2000 for anxiety and depression related to marital problems, family problems, and employment problems.  

VA treatment records show that the Veteran had an initial mental health evaluation in July 2006.  At that time, the Veteran complained of high anxiety, poor self esteem, social isolation, depression, irritability, poor energy and motivation, and sleep problems.  He also reported dreams and flashbacks related to his naval service, and asserted that he is so angry and anxious that he is unable to have a relationship or get along with others on the job.  He admitted that he often feels like others are watching him and that they do not like him.  However, he was well oriented and denied suicidal or homicidal ideations, mania, psychosis, hallucinations, or delusions.  The Veteran was divorced from his first and only marriage since 2002 and lived with his two sons.  He worked as a repairman.  He reported that he could not hold a job and was working as a contractor.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 54.  He was started on Zoloft and trazodone.  

VA treatment records from 2006 and 2007 reflect continued treatment for anxiety and depression, as well as frequent changes in employers with periods of unemployment.  

The Veteran was afforded a VA examination in February 2008.  At that time, the Veteran complained of being tired, depressed, anxious, angry, and irritated.  He reported nightmares, difficulty sleeping, problems following through, constant worry, inability to maintain a relationship, and hyper-vigilance.  He also reported that he has been unable to maintain any steady employment since his discharge.  He estimated that the longest he had worked at any one job was ten months.  Sometimes he was fired from his jobs, while sometimes he resigned because he was feeling burned out.  At the time of the examination, he had been working his current job for about six months.  The Veteran described his problems as being moderately severe and having onset in service.  The Veteran reported having a good relationship with his two sons, but denied any other significant relationships or social activities.  He was taking citalopram, trazadone, and risperidone, which he described as tremendously beneficial.  

The Veteran's grooming and hygiene were appropriate.  His affect was highly anxious and hyperactive, agitated and tense.  While the Veteran was courteous and cooperative, his speech was rapid and pressured.  He rambled and jumped from topic to topic.  His speech was also circumstantial and somewhat tangential.  However, his though processes were generally clear, linear, and goal directed.  Thought content revealed a paranoid type of obsession with issues of persecution and discrimination, but there was no evidence of outright delusions or hallucinations.  The Veteran denied suicidal and homicidal ideations.  

The Veteran was well oriented, but manifested significant deficits in attention and concentration, as well as some mild memory impairment.  His abstract reasoning skills were poor.  His social judgment appeared grossly intact, but his level of psychological insight was poor.    

The examiner noted moderate occupational and social impairment, with repeated perceptions of being maligned, mistreated, persecuted, treated with contempt, or discriminated against.  While the Veteran attributed his paranoia to his military service, the examiner diagnosed him with a paranoid personality disorder.  He also diagnosed the Veteran with major depressive disorder and anxiety disorder, but found that the Veteran failed to meet all the criteria for a diagnosis of PTSD, although he did have PTSD symptoms.  While the examiner concluded that the Veteran's major depressive disorder and anxiety disorder more likely than not had their initial onset during the Veteran's active military service, he also opined that the development of these disabilities was aggravated by the Veteran's paranoid personality disorder.  That is, the Veteran's underlying personality disorder combined with in-service stressors (some of which were probably based on the Veteran's own misconceptions) to cause his current acquired psychiatric disabilities.  The Veteran was assigned a GAF score of 58.  

More recent VA treatment records continue to show mental health treatment for symptoms of PTSD.  Treatment notes in October 2009 and June 2010 note that the Veteran would like to participate in a PTSD group, but has limited availability because of work.  

At his August 2010 hearing, the Veteran argued that his service connected acquired psychiatric disability had worsened since his last examination.  

In October 2010, the Veteran was afforded another VA examination.  The Veteran continued to report symptoms such as depression, anxiety, sleep disturbances, and nightmares.  At that time, the Veteran reported that he had been unemployed since 2008, when he was providing technical support services over the phone.  The Veteran asserted that he was unable to work because of his anxiety symptoms.  He described losing jobs because of his anxiety symptoms, compounded by his need to miss work to get treatment.  He expressed considerable anxiety about his ability to find and then maintain employment.  He felt that he was currently unable to successfully complete interviews, as his anxiety overwhelms him.  The examiner noted that VA treatment notes show the Veteran working as a contractor, but when asked, the Veteran insisted that that information was incorrect.  The Veteran reported that he had no friends or significant other. He lives alone and has minimal contact with his mother and siblings.  He stays primarily at home where he watches television and reads.  

During the interview, the Veteran was visibly tearful and anxious, responding to noises such as the vacuum cleaner in the lobby and hammering on a neighboring office wall.  The Veteran's speech was somewhat pressured.  No thought impairment was noted, but the Veteran reported and the examiner observed memory problems.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 48.  The examiner concluded that the Veteran's PTSD symptoms result in deficiencies in most areas and that he will likely require continuous medication.  

Based on the above evidence, the Board finds that entitlement to a disability rating of 50 percent is warranted from July 6, 2006 through October 18, 2010, due to occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety; irritability; circumstantial, circumlocutory, or stereotyped speech; impairment of short and long-term memory; impaired concentration and attention; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  

However, a higher disability rating is not warranted.  Although the Veteran experienced impaired social and occupational functioning during this period, he continued to remain at least sporadically employed.  While the Veteran claimed at his October 2010 VA examination that he had not worked since 2008, this claim is contradicted by the Veteran's VA treatment records which on several occasions from 2008 through 2010 note that the Veteran is unavailable to participate in a PTSD group because of his employment commitments.  

In this regard, it is important for the Veteran to understand that his credibility with the VA is critical.  If there are indications that the Veteran is exaggerating his problem, it will have a severe impact on all of his claims with the VA.

In any event, during this period on appeal, the Veteran was assigned GAF scores between 54 and 58, which are indicative of symptoms of moderate severity.  Having considered the Veteran's overall disability picture, the Board finds that the Veteran is more appropriately rated as 50 percent rather than 70 percent prior to October 2010.  

However, after October 18, 2010, the Board finds that a 70 percent disability rating is warranted.  The October 2010 VA examiner found that the Veteran's disability had worsened, resulting in occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  The Veteran was assigned a GAF score of 48, ten points lower than the score assigned at the February 2008 VA examination.  Additionally, it appears that the Veteran has not been employed since his October 2010 VA examination, as a June 2011 VA treatment note reflects the Veteran's anxiety about his inability to find a job.  While it is unclear to what extent the Veteran's unemployment is a result of his service connected PTSD as opposed to factors unrelated to the Veteran such as limited job openings in the Veteran's field of employment, given the severity of the Veteran's psychiatric disability, the Board will assume that the Veteran's PTSD was at least a contributing factor.  

The Board has considered whether a total disability rating is warranted, but although the Veteran's symptoms are serious, they do not result in total occupational and social impairment.  The Veteran is able to perform his activities of daily living, including maintaining personal hygiene.  Additionally, while the Veteran has some impairment of memory and concentration, there is no evidence that the Veteran has suffered from gross impairment of thought processes or communication at any time during this appeal.  He has consistently denied hallucinations, delusions, and suicidal and homicidal ideations.  There is no evidence that he has ever engaged in grossly inappropriate behavior or that he is a persistent danger to himself or other.  There is no evidence of hospitalization or incarceration.  Accordingly, a 100 percent schedular rating for the Veteran's service connected PTSD is not warranted.

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

In conclusion, entitlement to a disability rating of 50 percent before October 18, 2010 and 70 percent after October 18, 2010 is granted for the Veteran's service connected PTSD, but a higher disability rating for any period on appeal is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for PTSD originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

The VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in January 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private counseling records and was provided an opportunity to set forth his contentions during the August 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in February 2008 and October 2010.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to disability rating of 50 percent but no greater for service connected PTSD is granted before October 18, 2010.

Entitlement to a disability rating of 70 percent but no greater for service connected PTSD is granted from October 18, 2010.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

The Veteran is seeking entitlement to a total disability rating based on individual unemployability.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service- connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The most current evidence of record shows that the Veteran is presently unemployed and looking for work.  While it is unclear from the current evidence of record to what extent the Veteran's unemployability is due to the symptoms of the Veteran's service connected acquired psychiatric disability versus factors beyond the Veteran's control such as limited job openings in his field, given the severity of his current disability, the Board finds that the Veteran's PTSD does result in occupational impairment.  However, the Board is unable to determine based on the evidence of record whether the Veteran's service connected disabilities, including PTSD, are so severe as to preclude the Veteran from finding and maintaining any substantially gainful employment.  Accordingly, the issue must be remanded to obtain a VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  If indicated, the Veteran's overall credibility regarding his symptoms should be reviewed (not required).

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


